DAVIDSON, Judge.
This is a conviction for the offense of procuring, with punishment assessed at a fine of $200 and imprisonment in the county jail for a term of thirty days.
Appellant has filed his personal affidavit setting forth that he does not desire to further prosecute this appeal and prays that the appeal be dismissed.
The motion is granted and' the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.